Exhibit 10.7
 
AMENDED AND RESTATED PROMISSORY NOTE
 
$24,900,000
 
June 26, 2007
 

FOR VALUE RECEIVED, the undersigned, COSTA BLANCA II REAL ESTATE, LLC, a Florida
limited liability company, having an address at 2460 Sand Lake Road, Orlando,
Florida 32809, COSTA BLANCA III REAL ESTATE, LLC, a Florida limited liability
company, having an address at 2460 Sand Lake Road, Orlando, Florida 32809, TDS
TOWN HOMES (PHASE 1), LLC, a Florida limited liability company, having an
address at 2460 Sand Lake Road, Orlando, Florida 32809 and TDS TOWN HOMES (PHASE
2), LLC, a Florida limited liability company, having an address at 2460 Sand
Lake Road, Orlando, Florida 32809, jointly and severally (collectively, the
“Borrower”), promises to pay to the order of KENNEDY FUNDING, INC. (“Agent”),
with an office at Two University Plaza, Suite 402, Hackensack, New Jersey 07601,
as agent for the lenders identified on Schedule A annexed hereto (Agent and the
lenders identified on Schedule A are hereinafter collectively referred to as
“Lender”), the principal sum of TWENTY FOUR MILLION NINE HUNDRED THOUSAND
($24,900,000) DOLLARS, or so much thereof as may be advanced by Lender to
Borrower from time to time (the “Principal Amount”), together with interest on
the unpaid Principal Amount thereof computed from the date hereof (the
“Commencement Date”), at the rates provided herein until April 19, 2010 or such
earlier date on which the Principal Amount becomes due and payable as provided
herein (the “Maturity Date”); provided, however, that from and after (i) the
Maturity Date, whether upon stated maturity, acceleration or otherwise, or
(ii) the date on which the interest rate hereunder is increased to the Default
Rate (as hereinafter defined) as provided herein, such additional interest shall
be computed at the Default Rate.
 
As used herein, the term “Default Rate” shall mean a rate of interest of
twenty-four percent (24.0%) per annum, but in no event shall the Default Rate be
in excess of the Maximum Rate (as hereinafter defined).
 
If any payment of interest is not paid within five (5) days from the due date
for such payment, a late charge equal to the lesser of ten percent (10%) of such
overdue payment or the maximum amount permitted by applicable law shall
automatically become due to the holder of this promissory note (the “Note”),
subject, however, to the limitation that late charges may be assessed only once
on each overdue payment. Said late charges do not constitute interest and shall
constitute compensation to the holder of this Note for collection and co-lender
administration costs incurred hereunder. In addition, if any payment of
principal or interest is not paid when due, the holder of this Note shall have
the right, upon notice to Borrower, to increase the rate of interest per annum
on all amounts outstanding to the Default Rate and, upon said notice, such rate
increase shall be effective retroactively as of the date from which the interest
component of such overdue payment began to accrue and shall remain in force and
effect for so long as such default shall continue. This paragraph shall not be
construed as an agreement or privilege to extend the due date of any payment,
nor as a waiver of any other right or remedy accruing to the holder of this Note
by reason of any default.
 



 

-1-

--------------------------------------------------------------------------------


 
Principal and interest hereunder shall be payable as follows:
 
(a) From the Commencement Date, interest on the Principal Amount outstanding
hereof shall accrue at the rate of Twelve (12.0%) percent per annum, for the
period beginning on and including the Commencement Date to the last day of the
month in which the Commencement Date occurs (“Short Interest”), and shall be
payable on July 1, 2007.
 
(b) Interest only at the rate per annum equal to the greater of (i) Twelve (12%)
percent and (ii) the Prime Rate (as defined below) as adjusted from time to
time, plus Three and Three Quarters (3 3/4%) Percent on the Principal Amount
outstanding hereof shall accrue from July 1, 2007 through July 31, 2008 and be
paid monthly, in arrears, in an amount, as determined by Lender, equal to
one-twelfth (1/12th) of the annual interest payments for such period commencing
August 1, 2007 and continuing on the first day of each month thereafter through
and including August 1, 2008.
 
(c) Interest only at the rate per annum equal to the greater of (i) Sixteen
(16%) percent and (ii) the Prime Rate (as defined below) as adjusted from time
to time, plus Seven and Three Quarters (7 3/4%) Percent on the Principal Amount
outstanding hereof shall accrue from August 1, 2008 through April 30, 2009 and
be paid monthly, in arrears, in an amount, as determined by Lender, equal to
one-twelfth (1/12th) of the annual interest payments for such period commencing
September 1, 2008 and continuing on the first day of each month thereafter
through and including May 1, 2009.
 
(d) Interest only at the rate per annum equal to the greater of (i) Eighteen
(18.0%) percent and (ii) the Prime Rate, as adjusted from time to time, plus
Nine and Three Quarters (9 3/4%) Percent, on the Principal Amount outstanding
hereof shall accrue from May 1, 2009 through the Maturity Date and be paid
monthly in arrears, in an amount, as determined by Lender, equal to one-twelfth
(1/12th) of the annual interest payment for each twelve (12) month period
commencing on June 1, 2009 and continuing on the first day of each month
thereafter until the Maturity Date.
 
(e) All principal, interest and other sums due hereunder shall be due and
payable in full on the Maturity Date.
 
 



 

-2-

--------------------------------------------------------------------------------


As used herein, the term “Prime Rate” shall mean the rate of interest published
in The Wall Street Journal from time to time as the "Prime Rate." If more than
one "Prime Rate" is published in The Wall Street Journal for a day, the average
of such "Prime Rates" shall be used, and such average shall be rounded up to the
nearest one-eighth of one percent (0.125%). If The Wall Street Journal ceases to
publish the "Prime Rate," the Agent shall select an equivalent publication that
publishes such "Prime Rate," and if such "Prime Rates" are no longer generally
published or are limited, regulated or administered by a governmental or
quasigovernmental body, then Agent shall select a comparable interest rate
index. If interest on this Note is calculated at the Prime Rate as provided
herein, then the interest rate will change on May 1, 2007 and on the first day
of each month thereafter following any change in the Prime Rate.
 
(f) Prepaid Interest (as defined in the Loan and Security Agreement of even date
herewith, hereinafter, the “Loan Agreement”), if any, shall be utilized in
accordance with the terms of the Loan Agreement.
 
Each payment hereunder shall be credited first to Lender’s collection expenses,
next to late charges, next to unpaid interest, and the balance, if any, to the
reduction of the Principal Amount. The interest on this Note shall be calculated
on the basis of a 30-day month and a 360-day year.
 
This Note may be prepaid in whole or in part at any time, without penalty or
premium, it being understood and agreed that, except as expressly provided
herein or in the Loan Agreement, Borrower shall not be entitled, by virtue of
any prepayment or otherwise, to a refund of the Fee (as defined in the Loan
Agreement), interest, any other fees, points, charges and the like paid by
Borrower to Lender in connection with the loan hereunder (the “Loan”) and for
fees and expenses incurred by Lender in making the Loan, all of which payments
shall be retained by Lender from and after the date each such payment is made
hereunder; provided, however, that this Note may only be prepaid in whole, if
either (1) all amounts due and owning to Lender pursuant to the Costa I Loan
Documents (as hereinafter defined) are paid in full and no obligations to Lender
are outstanding thereunder, or (2) the Project (as defined in the Loan
Agreement) is fully completed, as determined by Lender in its sole discretion,
or (3) the Borrower deposits with Lender, in cash, an amount equal to the
greater of (i) the amount of the Holdback (as defined in the Loan Agreement),
and (ii) the amount necessary to complete the Project, as determined by Lender
in its reasonable discretion (“Cash Collateral”). The Cash Collateral shall be
held by Lender as additional security for (1) the repayment of the Costa I Loan
(as hereinafter defined), (2) the repayment of all obligations owed to Lender
pursuant to the Costa I Loan Documents, and (3) the completion of the Project.
 
Borrower and each surety, endorser and guarantor hereof hereby waive all demands
for payment, presentations for payment, notices of intention to accelerate
maturity, notices of acceleration of maturity, demand for payment, protest,
notice of protest and notice of dishonor, to the extent permitted by law.
Borrower further waives trial by jury. No extension of time for payment of this
Note or any installment hereof, no alteration, amendment or waiver of any
provision of this Note and no release or substitution of any collateral securing
Borrower’s obligations hereunder shall release, modify, amend, waive, extend,
change, discharge, terminate or affect the liability of Borrower under this
Note.
 



 

-3-

--------------------------------------------------------------------------------



Any forbearance by the holder of this Note in exercising any right or remedy
hereunder or under any other agreement or instrument in connection with the Loan
or otherwise afforded by applicable law, shall not be a waiver or preclude the
exercise of any right or remedy by the holder of this Note. The acceptance by
the holder of this Note of payment of any sum payable hereunder after the due
date of such payment shall not be a waiver of the right of the holder of this
Note to require prompt payment when due of all other sums payable hereunder or
to declare a default for failure to make prompt payment.
 
If this Note is placed in the hands of an attorney for collection, Borrower
shall pay all costs incurred and reasonable attorneys’ fees for legal services
in the collection effort, whether or not suit be brought.
 
At the election of the holder of this Note, all payments due hereunder may be
accelerated, and this Note shall become immediately due and payable without
notice or demand, upon the occurrence of any of the following events (each an
“Event of Default”): (1) Borrower fails to pay on or before the date due, any
amount of principal and/or interest payable hereunder; (2) Borrower fails to
perform or observe any other term or provision of this Note with respect to
payment; provided, however, that Borrower shall be provided with a ten (10)
calendar day period to cure same; (3) Borrower fails to perform or observe any
other term or provision of this Note; provided, however, that Borrower shall be
provided with written notice from Lender of any non-monetary default under this
Note and a thirty (30) calendar day period to cure same; or (4) there exists a
default under the Mortgage (as hereinafter defined), a default under any
Guaranty (as hereinafter defined) or a default under or misrepresentation
contained in any other agreement, document or certificate of Borrower or any
Guarantor (as hereinafter defined) in connection with the Loan, which default is
not cured within any grace period expressly provided therefor in such document.
In addition to the rights and remedies provided herein, the holder of this Note
may exercise any other right or remedy in any other document, instrument or
agreement evidencing, securing or otherwise relating to the indebtedness
evidenced hereby in accordance with the terms thereof, or under applicable law,
all of which rights and remedies shall be cumulative.
 
If this Note is transferred in any manner, the right, option or other provisions
herein shall apply with equal effect in favor of any subsequent holder hereof.
 
Notwithstanding anything to the contrary contained herein, under no
circumstances shall the aggregate amount paid or agreed to be paid hereunder
exceed the highest lawful rate permitted under applicable usury law (the
“Maximum Rate”) and the payment obligations of Borrower under this Note are
hereby limited accordingly. If under any circumstances, whether by reason of
advancement or acceleration of the maturity of the unpaid principal balance
hereof or otherwise, the aggregate amounts paid on this Note shall include
amounts which by law are deemed interest and which would exceed the Maximum
Rate, Borrower stipulates that payment and collection of such excess amounts
shall have been and will be deemed to have been the result of a mistake on the
part of both Borrower and the holder of this Note, and the party receiving such
excess payments shall promptly credit such excess (to the extent only of such
payments in excess of the Maximum Rate) against the unpaid principal balance
hereof and any portion of such excess payments not capable of being so credited
shall be refunded to Borrower.


 

-4-

--------------------------------------------------------------------------------



 
This Note is secured by, among other things, that certain Mortgage and Security
Agreement (the “Mortgage”), an assignment of leases and rents (“Assignment”), an
assignment of licenses, contracts, plans, specifications, surveys, drawings and
reports (the “Assignment of Licenses”), all of the foregoing being of even date
herewith and a first lien on the certain real estate collateral (the
“Collateral”) identified in the Mortgage, and is entitled to the benefits and
security thereof. Reference is made to the Mortgage, Assignment and Assignment
of Licenses for descriptions of the respective rights and obligations of the
Borrower and Lender thereunder. This Note is guaranteed by the separate guaranty
of even date herewith (the “Guaranty”) of American Leisure Holdings, Inc., TDS
Amenities, Inc. and Malcolm Wright (collectively, the “Guarantor”) and reference
is made to the Guaranty for the respective rights of the parties thereunder.
Borrower hereby agrees to indemnify, defend and hold harmless Lender from and
against any and all claims, loss, cost, damage or expense (including, without
limitation, reasonable attorneys’ fees) which may be incurred by Lender in
connection with or as a result of any default (following notice and the
opportunity to cure provided for in such document), other than consequential and
incidental damages, by Borrower or Guarantor under the Mortgage, Assignment, or
Assignment of Licenses, or by the Guarantor (following notice and the
opportunity to cure provided for in such document) under the Guaranty, or a
default (following notice and the opportunity to cure provided for in such
document) under or misrepresentation contained in any other agreement, document
or certificate of Borrower or any Guarantor executed or delivered in connection
with the Loan (collectively, the “Loan Documents”).
 
By its acceptance of Lender’s funds and execution of this Note, Borrower
acknowledges, agrees and confirms that it has no defense, offset or counterclaim
for any occurrence in relation to this Loan and Borrower acknowledges that
Lender has complied with all of its obligations under the Loan Documents as of
the date hereof.
 
All payments of principal and interest hereunder are payable in lawful money of
the United States of America and shall be made by wire transfer to the account
of Agent or KF Holdings SPV, LLC, as instructed, at Valley National Bank,
pursuant to wiring instructions to be provided to Borrower at Closing or to such
other accounts as may be instructed by Agent.
 
Borrower is hereby prohibited from exercising against Lender (as a group) or
Agent, any right or remedy which it might otherwise be entitled to exercise
against any one or more (but less than all) of the parties constituting Lender,
including, without limitation, any right of setoff or any defense. Any other
claim that Borrower may have, arising from or related to the transaction
evidenced by this Note and the other Loan Documents shall be asserted only
against the Agent and not against any of the individual parties constituting
Lender.



 

-5-

--------------------------------------------------------------------------------


 
 
This Note shall be binding on the parties hereto and their respective heirs,
legal representatives, executors, successors and assigns.
 
This Note shall be construed without any regard to any presumption or rule
requiring construction against the party causing such instrument or any portion
thereof to be drafted.
 
This Note shall be governed by the laws of the State of New Jersey without
regard to choice of law consideration. Borrower hereby irrevocably consents to
the jurisdiction of the courts of the State of New Jersey and of any federal
court located in such State in connection with any action or proceeding arising
out of or relating to this Note or the other Loan Documents. Borrower and
Guarantor hereby designate The Corporation Trust Company, located at 820 Bear
Tavern Road, West Trenton, New Jersey 08628, as their duly appointed agent to
accept service of process within the State of New Jersey on their behalf.
 
This Note may not be changed or terminated orally.
 
A determination that any portion of this Note is unenforceable or invalid shall
not affect the enforceability or validity of any other provision, and any
determination that the application of any provision of this Note to any person
or circumstance is illegal or unenforceable shall not affect the enforceability
or validity of such provision to the extent legally permissible and otherwise as
it may apply to other persons or circumstances.
 
Borrower understands and agrees that the Loan is and will be
cross-collateralized with that certain loan dated as of June __, 2007 in the
amount of Four Million Four Hundred Fifty Thousand ($4,450,000) Dollars by and
between Costa Blanca I Real Estate, LLC, a Florida limited liability company and
Lender, as Agent (the “Costa I Loan”). It is understood and agreed that a
default (beyond any applicable grace periods) under the terms and conditions of
(i) that certain Loan and Security Agreement dated as of June __, 2007,
between Costa Blanca I Real Estate, LLC and Lender, as Agent, and/or (ii) any
other document or agreement given or delivered to Lender in connection
therewith, including without limitation that certain (a) Promissory Note in the
original principal amount of Four Million Four Hundred Fifty Thousand
($4,450,000) Dollars dated as of June ___, 2007, and (b) and that certain
Mortgage and Security Agreement filed in the County of Polk, State of Florida
which was given as security for the repayment of said Promissory Note
(collectively, the “Costa I Loan Documents”) will also constitute a default
under the terms and conditions of this Loan and will entitle Lender to all
rights and remedies available to Lender under the Costa I Loan Documents. It is
further understood and agreed that in the event Borrower defaults (beyond the
applicable grace periods) under the terms and conditions of the Loan or any of
the Loan Documents executed or delivered in connection with this Loan, Lender
shall have the right to declare the Costa I Loan in default and accelerate same
and avail itself of any rights and remedies thereunder. Borrower shall execute
any and all documents necessary to effectuate such cross-collateralization.


 

-6-

--------------------------------------------------------------------------------



 
 
JURY TRIAL WAIVER. BORROWER AGREES THAT ANY SUIT, ACTION OR PROCEEDING, WHETHER
CLAIM OR COUNTERCLAIM, BROUGHT BY BORROWER OR THE HOLDER OF THIS NOTE ON OR WITH
RESPECT TO THIS NOTE OR ANY OTHER LOAN DOCUMENT OR THE DEALINGS OF THE PARTIES
WITH RESPECT HERETO OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A
JURY. BORROWER AND LENDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING.
BORROWER ACKNOWLEDGES AND AGREES THAT AS OF THE DATE HEREOF THERE ARE NO
DEFENSES OR OFFSETS TO ANY AMOUNTS DUE IN CONNECTION WITH THE LOAN. FURTHER,
BORROWER WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT,
ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR OTHER
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER ACKNOWLEDGES AND
AGREES THAT THIS PARAGRAPH IS A SPECIFIC AND MATERIAL ASPECT OF THIS NOTE AND
THAT LENDER WOULD NOT EXTEND CREDIT TO BORROWER IF THE WAIVERS SET FORTH IN THIS
PARAGRAPH WERE NOT A PART OF THIS NOTE.
 
[Remainder of this page intentionally left blank.]
 



 

-7-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Amended and Restated
Promissory Note on the date set forth above.
 
WITNESS:
 
 
 
 
 
 
 
 
 
/s/ Jason Williams
Name: Jason Williams
BORROWER:
 
COSTA BLANCA II REAL ESTATE, LLC, a Florida limited liability company
 
By: Tierra del Sol Resort (Phase 2), Ltd., a Florida limited partnership, its
manager
 
By: TDS Management, LLC, a Florida limited liability company, its general
partner
 
 
 
By: /s/ Malcolm J. Wright
Name: Malcolm J. Wright
Title: Manager
 
 
 
 
WITNESS:
 
 
 
 
 
 
 
 
 
/s/ Jason Williams
Name: Jason Williams
BORROWER:
 
COSTA BLANCA III REAL ESTATE, LLC, a Florida limited liability company
 
By: Tierra del Sol Resort (Phase 2), Ltd., a Florida limited partnership, its
manager
 
By: TDS Management, LLC, a Florida limited liability company, its general
partner
 
 
 
By: /s/ Malcolm J. Wright
Name: Malcolm J. Wright
Title: Manager
 
 
 
 

 
-8-

--------------------------------------------------------------------------------


WITNESS:
 
 
 
 
 
 
 
 
 
/s/ Jason Williams
Name: Jason Williams
BORROWER:
 
TDS TOWN HOMES (PHASE 1), LLC, a Florida limited liability company
 
By: Tierra del Sol Resort (Phase 1), Ltd., a Florida limited partnership, its
manager
 
By: TDS Management, LLC, a Florida limited liability company, its general
partner
 
 
 
By: /s/ Malcolm J. Wright
Name: Malcolm J. Wright
Title: Manager
 
WITNESS:
 
 
 
 
 
 
 
 
/s/ Jason Williams
Name: Jason Williams
BORROWER:
 
TDS TOWN HOMES (PHASE 2), LLC, a Florida limited liability company
 
By: Tierra del Sol Resort (Phase 2), Ltd., a Florida limited partnership, its
manager
 
By: TDS Management, LLC, a Florida limited liability company, its general
partner
 
 
 
By: /s/ Malcolm J. Wright
Name: Malcolm J. Wright
Title: Manager
 

 


 



 

-9-

--------------------------------------------------------------------------------



 


 
 
STATE OF FLORIDA
 
)
) ss.:
COUNTY OF ORANGE
 
)
 

 


 
I certify that on June 20, 2007, Malcolm J. Wright came before me in person and
stated to my satisfaction that he/she:
 
(a)  made the attached instrument; and
 
(b)  was authorized to and did execute this instrument on behalf of and as
Manager of TDS MANAGEMENT, LLC, a Florida limited liability company, the General
Partner of TIERRA DEL SOL RESORT (PHASE 2), LTD., a Florida limited partnership,
the Manager of COSTA BLANCA II REAL ESTATE, LLC, a Florida limited liability
company (the “Company”), the entity named in this instrument, as the free act
and deed of the Company, by virtue of the authority granted by its operating
agreement and its members.
 
 
 
  /s/ J.K. Hudson
 
  NOTARY PUBLIC













STATE OF FLORIDA
)
 
) ss.:
COUNTY OF ORANGE
 
)
 



 
I certify that on June 20, 2007, Malcolm J. Wright came before me in person and
stated to my satisfaction that he/she:
 
(a)  made the attached instrument; and
 
(b)  was authorized to and did execute this instrument on behalf of and as
Manager of TDS MANAGEMENT, LLC, a Florida limited liability company, the General
Partner of TIERRA DEL SOL RESORT (PHASE 2), LTD., a Florida limited partnership,
the Manager of COSTA BLANCA III REAL ESTATE, LLC, a Florida limited liability
company (the “Company”), the entity named in this instrument, as the free act
and deed of the Company, by virtue of the authority granted by its operating
agreement and its members.
 
 
 
 
  /s/ J.K. Hudson
 
  NOTARY PUBLIC





 

-10-

--------------------------------------------------------------------------------


 


STATE OF FLORIDA
)
 
) ss.:
COUNTY OF ORANGE
)
 

 
I certify that on June 20, 2007, Malcolm J. Wright came before me in person and
stated to my satisfaction that he/she:
 
(a) made the attached instrument; and
 
(b) was authorized to and did execute this instrument on behalf of and as
Manager of TDS MANAGEMENT, LLC, a Florida limited liability company, the General
Partner of TIERRA DEL SOL RESORT (PHASE 1), LTD., a Florida limited partnership,
the Manager of TDS TOWN HOMES (PHASE 1), LLC, a Florida limited liability
company (the “Company”), the entity named in this instrument, as the free act
and deed of the Company, by virtue of the authority granted by its operating
agreement and its members.
 
 
 
 
  /s/ J.K. Hudson
 
  NOTARY PUBLIC



 


STATE OF FLORIDA
)
 
) ss.:
COUNTY OF ORANGE
 
)

 
I certify that on June 20, 2007, Malcolm J. Wright came before me in person and
stated to my satisfaction that he/she:
 
(a) made the attached instrument; and
 
(b) was authorized to and did execute this instrument on behalf of and as
Manager of TDS MANAGEMENT, LLC, a Florida limited liability company, the General
Partner of TIERRA DEL SOL RESORT (PHASE 2), LTD., a Florida limited partnership,
the Manager of TDS TOWN HOMES (PHASE 2), LLC, a Florida limited liability
company (the “Company”), the entity named in this instrument, as the free act
and deed of the Company, by virtue of the authority granted by its operating
agreement and its members.
 
 
 
 
  /s/ J.K. Hudson
 
  NOTARY PUBLIC




 



 

-11-

--------------------------------------------------------------------------------



 
SCHEDULE A
 
LENDERS
 
 
 
 
 
-12-

--------------------------------------------------------------------------------


 


 

